Citation Nr: 1140177	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-30 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include generalized anxiety disorder (GAD).

2.  Entitlement to a higher initial rating for bilateral hearing loss, rated as 30 percent disabling prior to July 26, 2010, and 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1948 to September 1949 and from October 1950 to October 1951.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York.  This rating decision denied service connection for anxiety disorder and granted service connection for hearing loss with a 30 percent initial rating, effective April 1, 2008.  

In March 2011, the RO increased the initial rating for hearing loss from 30 percent to 50 percent effective July 26, 2010.  As higher schedular ratings are available for hearing loss, the issue remains on appeal.  See AB v. Brown, 6 Vet., App. 35 (1993). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current anxiety disorder is secondary to hearing loss and that his anxiety has increased with his hearing loss.  Secondary service connection is possible for the degree to which a service connected disability aggravates a non-service connected disability; but there must be medical evidence created prior to the aggravation that shows the baseline level of disability prior to the aggravation.  38 C.F.R. § 3.303(b) (2011).  

Accordingly, it is important in this case that records of previous treatment be obtained. 

The record shows that on VA examination in September 1992, it was reported that the Veteran was "being taken care at" the Northport VA Medical Center (VAMC).  The Veteran also reported that he received VA treatment in 1992 and 1993.  In his current claim for benefits the Veteran reported treatment for anxiety at the "mental health clinic" at the Northport VAMC.  

Northport VA Medical Center (Northport VAMC) treatment records from approximately 2001 through 2010 are associated with the record.  However, the Veteran reports having anxiety symptoms for many years.  The RO/AMC must ensure that all Northport VAMC mental health clinic/ psychiatric records and any VA psychiatric treatment records prior to 2002 are included with the record.   38 C.F.R. § 3.159(b)(2).

Regarding the higher initial rating claim, Northport VAMC records show that the Veteran had an audiogram in May 1998 for his initial set of hearing aids.  This audiogram is not associated with the record.  Although this audiogram predates the claim, the Board finds that it is potentially relevant and must be associated with the claims folder.  Id.; See also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) (holding VA is obligated to obtain service treatment records created prior to the effective date of service connection, because VA is required to consider the complete history of a disability).

Although the Veteran is currently employed, the record shows that he had been in receipt of Social Security Administration (SSA) disability benefits during various periods prior to 1999.  The records reference a back disability, but it is unclear whether SSA records included treatment for anxiety or hearing loss.  Any outstanding SSA disability records must be obtained.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant). 

If additional records are obtained, a VA medical opinion will be needed to determine whether the anxiety disability was aggravated by the service connected hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran identify the date and location of all psychiatric treatment for anxiety.  Provide medical releases for any private records identified. 

If the Veteran fails to provide any necessary authorizations, tell him that he can obtain and submit the records himself.

2.  Obtain all VA treatment records, including any records of treatment at the mental health clinic of the Northport VAMC, all records of VA treatment in 1992 and 1993, and the May 1998 audiogram.

3.  Contact the SSA and obtain a copy of that agency's decisions concerning the Veteran's claims for disability benefits, including any medical records used to make the decisions. 

4.  If any requested records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and what additional efforts will be made.

5.  Following completion of the above development, the RO/AMC should contact the examiner who conducted the September 2008 VA examination for an updated opinion.  If he is unavailable, obtain an opinion from another qualified mental health professional.  

The examiner should review the claims folder and note such review in the examination report or addendum.  

After reviewing the record, the examiner should provide an opinion as to whether any currently acquired psychiatric disorder is at least as likely as not (50 percent probability or more) aggravated by service connected hearing loss.  

In providing this opinion the examiner should note whether there is medical evidence created prior to the aggravation that shows the baseline of the anxiety.

The examiner should provide a rationale for the opinion. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion. If the Veteran's reports are discounted, the examiner should provide a reason for doing so. 

6.  If the record contains evidence that the disability has worsened since the last examination, the Veteran should be afforded a new VA examination to evaluate the current severity of his hearing loss disability.

7.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

